Title: From Thomas Jefferson to James Caldwell, 27 August 1824
From: Jefferson, Thomas
To: Caldwell, James


Sir
Monto
Aug. 27. 24.
Your favor of the 17th has been duly recieved. it will be a great gratificn to me should our University grow in the public favor, and our f.c. become sensible that we are not spending their money uselessly. I have confidence myself that your favble expectns from it will not be disappd and that what we are now preparing will be a blessing to our posterity and be blessed by them. the buildings are now ready to recieve their tenants and we expect our Professors will be in place in autumn. as soon as they are so,   notice will be given in the papers, and then & not till then applicns will be recieved for entrance into the University. in the mean time the inclosed paper will give you all the informn which can be as yet given. Accept the assurance of my respectful considn.Th:J.